DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-3, 5-10, 12-17, and 19-27 are pending in the case. Claims 1, 8, and 15 are independent claims. Claims 4, 11, and 18 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Priority
Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2013-270051 filed 12/26/2013, as well as domestic benefit of parent applications 14/570,186, 15/969,240, and 16/364,892 filed 12/15/2014, 05/02/2018, and 03/26/2019, respectively.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller communication unit” in claim 1
“server communication unit” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 5737029 A), in view of Choi et al. (US 2012/0304229 A1).

Regarding claim 1, Ohkura teaches an information processing apparatus (FIG. 1 and Col. 3, lines 34-57) comprising:
a controller communication unit (this element is interpreted under 112(f) as a device configured to perform the claimed functions via, for example, infrared communication, wireless LAN, LTE, or a wired communication) configured to receive an electronic wireless signal conveying operation information from a remote controller, wherein the remote controller is a touch pad type remote controller or a button type remote controller (FIG. 1 and Col. 3, lines 34-57: controller communication unit corresponds to IRD 2, which receives commands carried by an IR light beam/electronic wireless signal from remote commander 5; FIG. 4 and Col. 5, lines 39-56: The remote commander 5 is a button type remote controller); and
a processor (FIG. 3 and Col. 4, line 63 to Col. 5, line 38: processor corresponds to CPU 29) configured to control
	display of target content transmitted to the information processing apparatus with at least category information indicating a first category (FIGS. 1, 3A-B, Col. 7, lines 38-56: target content/a certain broadcasting channel is transmitted to the information processing apparatus and displayed as a main-frame picture; FIG. 16, and Col. 9, lines 38-45: at least category information indicating a first category, like NEWS, is displayed with target content, which is seen as the main-frame picture),
display of first thumbnails corresponding to content belonging to the first category in one direction along one side of a display screen, wherein the first thumbnails are displayed in a manner that a user recognizes at least  [a group] to which content corresponding to the first thumbnails belongs  (Col. 1, lines 62-67, FIG. 16, and Col. 9, lines 38-45: first thumbnails correspond to small-frame pictures of a certain category being displayed in one direction along one side of a display screen. In this example, the first category is NEWS, as can be recognized by a user. Note that the first thumbnails overlap the displayed target content represented by the main-frame picture as supported by Col. 9, lines 11-21, Col. 10, lines 1-7 and FIG. 19),
display of a textual indicator of  group within a periphery of the first thumbnails (FIG. 16 and Col. 19, lines 38-45: see the textual indicator for NEWS),
movement of the first thumbnails corresponding to content belonging to the first category according to a user operation which indicates switching from the first category to a second category (FIGS. 16-17 and Col. 9, lines 46-58: first thumbnails are moved off-screen in accordance with a first category NEWS switching to a second category MOVIE), and
display of second thumbnails corresponding to content belonging to the second category according to the user operation which indicates switching from the first category to the second category (FIGS. 16-17 and Col. 9, lines 46-58: second thumbnails, as seen in FIG. 17, are displayed in accordance with the switching to second category MOVIE),
wherein the operation of switching is a flicking operation, in a case of the touch pad type remote controller, or an operation of tilting a knob for switching category, in a case of the button type remote controller (FIG. 4 and Col. 9, lines 46-58: the operation of switching is an operation of tilting operation knob 52),
wherein the content belonging to the first category or the second category includes at least moving-images  (Col. 1, lines 24-32, Col. 7, lines 49-56, Col. 9, lines 21-28: content in either first or second categories include moving-images. Small-frame pictures are a result of displaying video signals initially decoded by MPEG video decoder and subsequently processed by picture-in-picture processor 45).

In another embodiment, Ohkura teaches wherein the operation of switching is an operation of pressing a button for switching category, in a case of the button type remote controller (FIG. 23 and Col. 11, lines 19-28: in accordance with the example of FIG. 16, the user would, for example, select the Right key 164 to move the cursor in the right direction, thereby switching from NEWS to MOVIE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura to incorporate the teachings from another embodiment of Ohkura and have wherein the operation of switching be an operation of pressing a button for switching category, in a case of the button type remote controller. Doing so would allow the user to provide a more definitive and discrete input, and thus avoid the user accidentally tilting the operation knob in an unintentional direction. This would also simplify the user’s inputs as, while the operation knob allows the user to move in eight directions (Col. 5, lines 39-45), most directions are unnecessary for switching categories, and thus implementing the four direction keys 160 would be more suitable and effective. As a result, the user would be less likely to navigate to the wrong direction, given the more limited, relevant options offered by the direction key set 160.
	
Ohkura does not explicitly teach wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs and display of a textual indicator of each group within a periphery of the first thumbnails and the moving-images being from the Internet.

Choi teaches wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs (FIG. 30 and [0179-0186]: first thumbnails include thumbnails in channel list (CH) 730 and item list (OTHER) 740. They are displayed in a manner so that the user recognizes at least a channel group and an item group to which content corresponding to the first thumbnails belongs based on a registration operation. The registration operation occurs when the user accesses each channel or item, as how recently a channel or item was accessed by the user dictates the order that they are displayed in their respective list. For example, a user accessing channel SBC causes registration of that channel as the most recently accessed one and the channel is accordingly displayed first in the channel list (CH) 730; See also FIGS. 28-29 for more examples of a list of recently accessed channels and a list of recently accessed items being ordered.), and
display of a textual indicator of each group within a periphery of the first thumbnails (FIG. 30 and [0179-0186]: see the textual indicators for channel list (CH) 730 and item list (OTHER) 740),
wherein the content belonging to the first category or the second category includes at least moving-images from the Internet ([0003]: display apparatus may correspond to an Internet TV or an Internet Protocol Television (IPTV); [0056]: “[0056] The video data described in this specification may be data related broadcast contents or moving pictures”; [0170]: “Also, recently executed items are stored in a second list associated with the Recent function. For example, such items include at least one of Moving Picture, Still Image, Music, Application, Web, Setting, Input Device.”; [0062] and [0075]: network interface 130 allows content to be received via Wi-Fi for example. As such, content may include moving images from the Internet via the Internet TV or an IPTV as supported in [0003].).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura to incorporate the teachings of Choi and have wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs and display of a textual indicator of each group within a periphery of the first thumbnails and the moving-images being from the Internet. Doing so would allow the user to view first thumbnails with greater context and detail since the first thumbnails, while belonging to the same category, are further grouped based on other attributes within that category. In this way, the thumbnails are organized in a more meaningful manner that enables the user to more easily navigate the user interface and more efficiently find the desired thumbnail(s). In addition, as the Internet is widely accessible, it may be advantageous for content to be accessed from the Internet via a network interface, rather than a traditional tuner, as the user is not limited to a certain location. In this way, the user may access content wherever Internet is available.

Regarding claim 2, Ohkura, in view of Choi teaches the information processing apparatus according to claim 1. Ohkura further teaches the information processing apparatus further comprising a server communication unit (this element is interpreted under 112(f) as a device configured to perform the claimed functions via, for example, infrared communication, wireless LAN, LTE, or a wired communication) configured to acquire content information from a server (Col. 5, lines 9-29: CPU 29 acts as a server communication unit, acquiring content information like EPG information from a broadcasting satellite/server; FIG. 11, FIG. 12, and Col. 7, line 57 to Col. 8, line 21: EPG information is a component of content information).

Regarding claim 3, Ohkura in view of Choi teaches the information processing apparatus according to claim 2. Ohkura further teaches wherein the content information includes thumbnails (Col. 8, line 57 to Col. 9, line 12 and Col. 9, lines 21-32: content information includes received broadcasting channels, which are associated with small-frame pictures/thumbnails), category information for indicating a respective category to which content corresponding to the thumbnails belongs (Col. 8, lines 4-6, FIG. 12 and Col. 9, lines 21-37, FIG. 16 and Col. 9, lines 37-45: category information is included as content information), and group information for grouping the thumbnails of the content belonging to a category (Col. 8, lines 4-21, Col. 8, line 63 to Col. 9, line 7, Col. 9, lines 21-31: group information include the relevant channel numbers used to group the thumbnails of the content belonging to a category).

Regarding claim 5, Ohkura in view of Choi teaches the information processing apparatus according to claim 1. Ohkura further teaches wherein the processor is configured to control display of an operation object according to received operation information (FIGS. 16-17, Col. 9, lines 44-58: an operation object/cursor is displayed, in this example, at the uppermost small frame in FIG. 17 in accordance with received operation information of switching from NEWS to MOVIE).

Regarding claim 6, Ohkura in view of Choi teaches the information processing apparatus according to claim 5. Ohkura further teaches wherein the processor is configured to control moving the displayed thumbnails in one direction when a display position of the operation object is located at an end region of the display screen (FIGS. 16-18, Col. 9, lines 46-67: for example, in FIG. 17, the operation object/cursor K is located at a left-end region of the display screen. The displayed thumbnails are moved in one direction after a user, for example, inputs a tilt on the operation knob 52 to the right, or in another embodiment presses the Right key 164 as supported in FIG. 23 and Col. 11, lines 19-28. Pressing the Right key 164 rotates the thumbnails to the left in accordance with the rotation of the categories, and the thumbnails are replaced by new ones).

Regarding claim 7, Ohkura in view of Choi teaches the information processing apparatus according to claim 5. Ohkura further teaches wherein the processor is configured to control bringing a thumbnail closer to a position of the operation object than the other thumbnails into focus (Col. 2, lines 6-8, FIGS. 15, 16, 20, and 21, Col. 10, lines 24-46: a thumbnail closer to a position of the operation object/cursor than the other thumbnails is brought into focus as evident by the bolded cursor K).

Regarding claim 22, Ohkura in view of Choi teaches the information processing apparatus according to claim 1. Ohkura further teaches wherein the processor is configured to control movement and erasure of the first thumbnails corresponding to content belonging to the first category according to a user operation which indicates switching from the first category to a second category (FIGS. 16-17 and Col. 9, lines 46-58: while first thumbnails corresponding to first category NEWS are moved/rotated to the left and erased, second thumbnails, as seen in FIG. 17, are displayed in accordance with the switching to second category MOVIE.).

Regarding claims 8-10, 12-14, and 23, the claims recite a method with corresponding limitations to the information processing apparatus of claims 1-3, 5-7, and 22, respectively, and are therefore rejected on the same premises.

Regarding claims 15-17, 19-21, and 24, the claims recite a non-transitory computer-readable medium having stored thereon a program causing a computer to execute information processing of (Col. 4, lines 63-67: CRM corresponds to ROM 37 storing programs) operations with corresponding limitations to the information processing apparatus of claims 1-3, 5-7, and 22, respectively, and are therefore rejected on the same premises.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 5737029 A), in view of Choi et al. (US 2012/0304229 A1), and in view of Ahn et al. (US 8856831 B2).

Regarding claim 25, Ohkura in view of Choi teaches the information processing apparatus according to claim 1. Ohkura in view of Choi does not explicitly teach wherein category information other than the category information corresponding to the first thumbnails is not displayed during display of the first thumbnails, and category information other than category information corresponding to the second thumbnails is not displayed during display of the second thumbnails.
Ahn teaches wherein category information other than the category information corresponding to the first thumbnails is not displayed during display of the first thumbnails (FIG. 4A, Col. 8, lines 11-35, Col. 12, lines 24-65: only category information, “All Channel”, corresponding to the first thumbnails is displayed while using the mini-EPG), and category information other than category information corresponding to the second thumbnails is not displayed during display of the second thumbnails (FIG. 4B, Col. 18, lines 11-35, Col. 12, 66 to Col. 3, Col. 13, lines 15-31: only category information, “Movie & Theater”, corresponding to the second thumbnails is displayed while using the mini-EPG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura in view of Choi to incorporate the teachings of Ahn and have wherein category information other than the category information corresponding to the first thumbnails is not displayed during display of the first thumbnails, and category information other than category information corresponding to the second thumbnails is not displayed during display of the second thumbnails. Doing so would eliminate display of information that may not be currently relevant to the user and thus reduce the risk of distracting the user from navigating within the category desired by the user for current use.

Regarding claim 26, the claim recites a method with corresponding limitations to the information processing apparatus of claim 25 and is therefore rejected on the same premise.

Regarding claim 27, the claim recites a non-transitory computer-readable medium having stored thereon a program causing a computer to execute information processing of (Ohkura, Col. 4, lines 63-67: CRM corresponds to ROM 37 storing programs) operations with corresponding limitations to the information processing apparatus of claim 25 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 2012/0060187 A1: channel lists aligned by a plurality of alignment standards
US 10620796 B2: scrolling between categories of grouped thumbnails
US 9762948 B2: home screen with a global navigation screen and content zone screen in which content pieces corresponding to a particular category are displayed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171